Citation Nr: 1616902	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  07-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating prior to June 18, 2012, and in excess of 10 percent from June 18, 2012, for a right wrist strain.

3.  Entitlement to an initial rating in excess of 10 percent prior to May 17, 2007, and from December 1, 2007, for right knee dislocated patella with degenerative joint disease, status post arthroscopy surgery.

4.  Entitlement to an effective date earlier than July 28, 2014, for the grant of service connection for hypertension.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



WITNESSES AT HEARING ON APPEAL

The Veteran and S.W.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Seattle, Washington.

In March 2013, the Veteran and S.W. testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In May 2013, the Board remanded the rating issues and entitlement to a TDIU to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand development, an October 2013 rating decision increased the disability rating for the Veteran's right wrist to 20 percent, effective June 18, 2012, the date of a claim from the Veteran's former representative.  As this does not constitute a full grant of the benefit sought, this claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also remanded the issues of service connection for a left knee disability, a skin disability, and hypertension.  In an April 2015 rating decision, the RO granted service connection for left knee strain, primary cutaneous vasculitis, and hypertension.  An effective date of March 14, 2006, was assigned for the left knee and skin disabilities, while an effective date of July 27, 2014, was assigned for hypertension.  Although the Veteran did not file a notice of disagreement with the effective date assigned to his hypertension, the RO considered that issue in an April 2015 supplemental statement of the case and certified that issue to the Board.  Consequently, as the RO's actions have led the Veteran to believe that such issue is on appeal, the Board concludes that entitlement to an earlier effective date for the grant of service connection for hypertension is properly before it.

Furthermore, the Board remanded the issue of the propriety of a reduction for the right knee disability from 20 percent to 10 percent for the issuance of a statement of the case.  As the Veteran has not filed a substantive appeal, the Board concludes that such issue is not before it.   

During this appeal, the Veteran was previously represented by a Veterans Service Organization.  However, in April 2014, the Veteran revoked that representation.  As he has not appointed a new representative, the Board considers him to be self-represented in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a higher initial rating for the right knee disability and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Audiometric testing reveals no worse than Level I hearing acuity in the Veteran's right ear and Level I hearing acuity in his left ear.

2.  Prior to June 18, 2012, the right wrist strain had not resulted in dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.

3.  Since June 18, 2012, the right wrist strain has not resulted in ankylosis.

4.  An original claim for service connection for elevated blood pressure was received in December 2005, prior to the Veteran's discharge from service.  

5.  A confirmed diagnosis of hypertension was not shown until a July 2014 VA examination; the examiner opined that the Veteran's elevated blood pressure began during service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  Prior to June 18, 2012, the criteria for an initial compensable rating for a right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DC) 5215 (2015).

3.  Since June 18, 2012, the criteria for a rating in excess of 10 percent for a right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5214, 5215 (2015).

4.  The criteria for an earlier effective date of March 14, 2006, for the grant of service connection for hypertension have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the earlier effective date claim, as the Board is granting the earliest available date by law, no discussion of VA's duties to notify and assist is necessary.  

The Veteran participated in the pre-separation program and was provided all required notice in connection with that program in his December 2005 claim.  He was notified of what evidence and/or information was needed, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  An April 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for higher initial ratings arise from his disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the April 2006 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA and fee-based examinations were obtained in December 2005, July 2010, and July 2013.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

As discussed in the remand below, the Veteran's Social Security Administration (SSA) records were also obtained.  The RO did not address that evidence in any of the adjudications of these claims.  However, the Veteran's SSA records only pertain to his right knee disability and are not relevant to the issues being decided.  Consequently, a remand for the claims being decided herein for consideration of that evidence is not warranted.

II.  Analysis

	A.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

		1.  Bilateral Hearing Loss 

In this case, the Veteran's disability is evaluated as zero percent disabling.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average puretone hearing loss on a VA examination in December 2005 was 28 decibels in the right ear and 35 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in both ears.  An exceptional pattern of hearing loss was not shown.  The Veteran reported difficulty hearing the television, phone, and in social gatherings.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

In his April 2006 notice of disagreement, the Veteran asserted that the December 2005 hearing test was flawed.  

The average puretone hearing loss on a fee-based examination in July 2010 was 46 decibels in the right ear and 43 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.  An exceptional pattern of hearing loss was not shown.  The Veteran reported having difficulty with conversations and with communication.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

The average puretone hearing loss on a fee-based examination in July 2013 was 30 decibels in the right ear and 38 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in both ears.  An exceptional pattern of hearing loss was not shown. The Veteran reported having difficulty with communication.  Pursuant to 38 C.F.R. 4.85, Table VI, with regards to the Veteran's right ear, his puretone threshold average received a numeric designation of Level I.  Pursuant to 38 C.F.R. 4.85, Table VI, with regards the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

The Veteran's treatment records do not contain audiological evaluations showing his puretone thresholds and speech discrimination scores in accordance with the Maryland CNC Test.  

Here, the Veteran has been assigned a zero percent or noncompensable rating since the award of service connection.  For the reasons set forth above, the evidence does not show that he is entitled to an initial compensable rating at any time during this appeal based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2015).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at all of the examinations.  Those examination reports clearly reflect the Veteran's report of his bilateral hearing loss and resulting impairment.  As those examinations addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of an initial compensable rating.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants an initial compensable rating.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

		2.  Right Wrist Strain

The Veteran's right wrist strain is evaluated as zero percent or noncompensably disabling prior to June 18, 2012, and as 10 percent disabling from June 18, 2012, under 38 C.F.R. § 4.71a, DC 5215, which evaluates impairment from limitation of motion of the wrist.  

Pursuant to DC 5215, a 10 percent rating is warranted when dorsiflexion is less than 15 degrees or palmar flexion is limited in line with forearm.  38 C.F.R. § 4.71a, DC 5215 (2015).

The Veteran was provided a VA examination in December 2005.  He reported having pain and that supinating against resistance caused pain as did squeezing something.  The Veteran reported that those pain manifestations tended to come and go if he was physically active using the hand and wrist in that manner, then symptoms would recur.  He reported that pushing something would worsen it, such as doing push-ups.  He reported that, on average, it might occur two times a week, lasting about two days and resulting in a slight decrease in heavy squeezing functions during that period of time.  The examiner reported that otherwise, the hand and wrist were fully functional.  The examiner noted that it was simply pain, especially with activity such as doing push-ups, squeezing against resistance or supination against resistance.  The Veteran reported that when those flare-ups occurred, he did not fully and completely use effectively the right hand, but deferred most problems to the left side.  Thus, the examiner noted that he worked through those flare-ups by modifying what he was doing.

Examination revealed no effusion, hypothermia, induration, or erythema.  When asked to squeeze the examiner's hand as hard as he could and to supinate against resistance, he developed pain.  On pronation the pain did not occur.  Range of motion testing revealed 70 degrees in dorsiflexion and palmar flexion; 41 degrees in ulnar deviation; 25 degrees in radial deviation; and 85 degrees in pronation and supination.  The examiner noted that all were done asymptomatically.  Wrist and hand function were normal with good range of motion.  There was no weakness and no limitation in functional range of motion or strength.  There was no evidence of fatigue, lack of endurance, or weakness.  

The Veteran was provided a fee-based examination in July 2010.  He reported symptoms of weakness, stiffness, swelling, lack of endurance, tenderness, and pain.  He indicated he did not experience heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported experiencing flare-ups as often as four times per day and each time lasted for half an hour.  He reported that the severity was eight out of ten (8/10).  The flare-ups were precipitated by physical activity and writing.  He reported that during the flare-ups, he experienced limitation of motion of the joint, which was described as pain with flexion.  He stated his condition, in the past 12 months, had not resulted in any incapacitation.  The Veteran reported overall functional impairment of trouble with using right hand and wrist for activities such as writing, typing, and holding objects.

Examination revealed tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation and no ankylosis.  Range of motion testing revealed dorsiflexion to 36 degrees with pain at 36 degrees; palmar flexion to 42 degrees with pain at 42 degrees; radial deviation to 45 degrees with pain at 45 degrees; and ulnar deviation to 12 degrees with pain at 12 degrees.  Following repetition, there were no changes in range of motion.  The examiner opined that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The effect of the Veteran's disability on his usual occupation was being limited with using the right hand, trouble with holding objects, writing, or typing.  

At a fee-based examination in July 2013, the Veteran reported pain weekly and flare-ups that limited lifting or repetitive use.  Range of motion testing revealed palmar flexion to 80 degrees with no objective evidence of painful motion; dorsiflexion to 30 degrees with pain at 30 degrees; radial deviation to 20 degrees with no objective evidence of painful motion; and ulnar deviation to 45 degrees with no objective evidence of painful motion.  There was no change in motion following repetition. The Veteran had functional loss and functional impairment of less movement than normal and painful movement.  There was pain on palpation.  Muscle strength testing was 5/5 for flexion and extension.  There was no ankylosis.  The Veteran's disability impacted his ability to work by limiting lifting or push-ups.  The examiner opined that there were contributing factors of pain, weakness, fatigability, and/or incoordination and there was additional limitation of functional ability of the wrist during joint flare-ups or repeated use over time.  The examiner opined that the degree of range of motion loss during pain on use or flare-ups was approximately five degrees dorsiflexion.  

The Veteran's treatment records reflect complaints of pain, decreased grip, and impaired range of motion, but do not reflect his range of motion in degrees.  There is no evidence of any ankylosis.  

Based on a review of the evidence, the Board concludes that an initial compensable rating prior to June 18, 2012, and in excess of 10 percent from June 18, 2012, is not warranted.  

Prior to June 18, 2012, a compensable rating contemplates dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm, which has not been shown.  At worst, the Veteran's dorsiflexion was to 36 degrees with pain at 36 degrees at the 2010 examination.  His palmar flexion has been shown to be no worse than 42 degrees, also at the 2010 examination.  There are no treatment records showing that his limitation of motion approximated dorsiflexion less than 15 degrees or palmar flexion in line with forearm.  Therefore, an initial compensable rating prior to June 18, 2012, is not warranted.

From June 18, 2012, the only rating available under DC 5215 is 10 percent.  Higher ratings for wrist disabilities are warranted under DC 5214, which evaluates impairment from ankylosis.  In this case, ankylosis has never been shown.  None of the examinations or the Veteran's treatment records have shown ankylosis.  The 2010 and 2013 examinations both specifically note that there was no ankylosis.  Therefore, a rating in excess of 10 percent from June 18, 2012, is not warranted.  

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflects that the Veteran's pain on use and the functional loss it resulted in were taken into account.  Neither the examinations nor treatment records show that the Veteran had muscle atrophy or other evidence of disuse.  Accordingly, the criteria for an initial compensable rating prior to June 18, 2012, and in excess of 10 percent from June 18, 2012, for limitation of motion for the Veteran's service-connected right wrist strain have not been met.  38 C.F.R. § 4.71a, DCs 5214, 5215.

For these reasons, the Board finds that the criteria for an initial compensable rating prior to June 18, 2012, and in excess of 10 percent from June 18, 2012, for right wrist strain is not warranted.


	3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral hearing loss and right wrist strain symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  

	B.  Earlier Effective Date

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran's STRs show no diagnosis of, or treatment for, hypertension.  His December 2005 separation examination revealed a clinically normal vascular system.  His blood pressure was 170/80.  The summary of defects and diagnoses in the examination report reflects hypertension, although it was noted that there was no diagnosis or treatment to date.  In his report of medical history, the Veteran answered yes to having high blood pressure.  

The Veteran's pre-separation VA examination in December 2005 shows that there was no diagnosis of hypertension.  The Veteran reported having increased blood pressure since September 2003.  The examiner noted that there was no blood pressure elevation during the examination.  

The Veteran filed his claim in December 2005 and was discharged from service in March 2006.  A November 2009 treatment record shows that the Veteran had elevated blood pressure without actual diagnosis.  

The Veteran was afforded a VA examination in July 2014.  He was diagnosed with hypertension; the date of diagnosis was July 28, 2014.  The examiner noted that the Veteran's STRs and VA records documented random flares of both systolic and diastolic elevated blood pressure.  The examiner reported that the Veteran had not been diagnosed with hypertension because of multiple medications and his hyperactive state.  A positive nexus opinion was provided; the examiner opined that due to the frequency of significantly elevated blood pressure, he met the criteria for diagnosing hypertension and that began in service as noted.  

Based on a review of the evidence, the Board concludes that an earlier effective date of March 14, 2006, the date after the Veteran was discharged from service, is warranted.  In this case, the Board acknowledges that the Veteran's STRs and post-service treatment records do not actually reflect a confirmed diagnosis until the July 2014 examination.  However the examiner specifically opined that the Veteran's elevated blood pressure meeting the criteria for diagnosing hypertension began in service.  The Veteran's separation examination showing a report of elevated blood pressure supports the examiner's opinion.  Therefore, as the examiner's opinion indicates that the Veteran's elevated blood pressures, beginning in service, met the criteria for a diagnosis of hypertension, when affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that he had hypertension prior to the confirmed diagnosis at the July 2014 examination.  Consequently, based on the examiner's opinion, the Board concludes that an earlier effective date of March 14, 2006, is warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial compensable rating prior to June 18, 2012, and in excess of 10 percent from June 18, 2012, for right wrist strain is denied.

Entitlement to an earlier effective date of March 14, 2006, for the grant of service connection for hypertension is granted.



REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  The Veteran's SSA records were received by the RO in June 2014 and again in January 2016.  They show that the Veteran applied for benefits due to his service-connected right knee disability.  There is no indication that the RO reviewed these records; they are not mentioned in any of the supplemental statements of the case (SSOCs).  As the Veteran's SSA records contain relevant evidence pertaining to the Veteran's right knee disability, this claim must be remanded for this evidence to be reviewed.  Since the Veteran's TDIU claim is inextricably intertwined with the initial rating issue, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issues remaining on appeal considering the Veteran's SSA records received in June 2014 and January 2016.  If any benefit remains denied, the Veteran should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


